National Holdings Corporation 120 Broadway, 27th Floor New York, NY 1027 March 8, 2012 Via EDGAR Filing Mr. Sebastian Gomez Abero Special Counsel Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549-3628 Re: National Holdings Corporation Form 10-K for the fiscal year ended September 30, 2011 Filed January 13, 2012 Form 10-K/A for the fiscal year ended September 30, 2011 Filed January 30, 2012 Form 10-Q for the fiscal quarter ended December 31, 2011 Filed February 14, 2012 File No. 001-12629 Dear Mr. Gomez Abero: This letter acknowledges receipt by National Holdings Corporation (the “Company”) of your comment letter dated February 24, 2012 addressed to Mark Goldwasser, Chairman and Chief Executive Officer of the Company (the “Commission Letter”).The Company hereby requests an extension until March 23, 2012 to respond to the Commission Letter.We appreciate the Staff’s accommodation of our request. Should you have any questions or comments or require further information or documentation, please contact Mark McElreath of Alston & Bird LLP, the Company’s counsel, at (212) 210-9595. Sincerely, /s/ Mark Goldwasser Mark Goldwasser Chairman and Chief Executive Officer
